— Appeals (1) from an order of the Supreme Court at Special Term (Cholakis, J.), entered December 17, 1984 in Rensselaer County, which, inter alia, denied plaintiffs’ motion in action No. 2 to dismiss the affirmative defense of the Statute of Limitations and granted defendants’ cross motions for summary judgment dismissing the complaint, and (2) from two orders of said court, entered December 14, 1984 and March 12, 1985 in Rensselaer County, which granted defendants’ motion in action No. 1 to dismiss the complaint.
Orders affirmed, with costs, upon the opinion of Justice Con. G. Cholakis at Special Term. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.